ADC TELECOMMUNICATIONS, INC.

CHANGE IN CONTROL

SEVERANCE PAY PLAN

(2007 Restatement)

1

Effective January 1, 2007
ADC TELECOMMUNICATIONS, INC.

CHANGE IN CONTROL

SEVERANCE PAY PLAN

TABLE OF CONTENTS

Page

2

SECTION 1
INTRODUCTION

1.1. Establishment. ADC Telecommunications, Inc., a Minnesota corporation, has
previously established and maintained a welfare benefit plan to provide
severance benefits to certain Eligible Employees following a Change in Control.
In its most recent form, this severance plan is embodied in a document entitled
“ADC Telecommunications, Inc. Change in Control Severance Pay Plan (2002
Restatement).” The terms of this restated Plan Statement are intended to comply
with final regulations issued under section 409A of the Code, as added by the
American Jobs Creation Act of 2004. The terms of this restated Plan Statement
are generally effective January 1, 2007.

1.2. Definitions. When the following terms are used in this document with
initial capital letters, they shall have the following meanings.

1.2.1. Base Pay — the regular basic cash remuneration before deductions for
taxes and other items withheld, payable to a Participant for services rendered
to the Employer, but not including items such as Incentive Bonus payments,
perquisites, allowances, per diem payments, bonuses, incentive compensation,
stock options, equity compensation, fringe benefits, special pay, awards or
commissions. Base pay shall include regular basic cash remuneration that is
contributed by an employee to a qualified retirement plan, nonqualified deferred
compensation plan or similar plan sponsored by the Employer but it shall not
include earnings on those amounts.

1.2.2. Change in Control — the occurrence of any of the following events:



  (a)   a change in control of the Principal Sponsor of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Principal Sponsor is then subject to
such reporting requirement;



  (b)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Principal Sponsor or any “person” (as such term is used in
Section 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Principal Sponsor
representing 20% or more of the combined voting power of the Principal Sponsor’s
then outstanding securities, determined in accordance with Rule 13d-3,
excluding, however, any securities acquired directly from the Principal Sponsor
(other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Principal Sponsor); provided, however, that for purposes of this clause the term
“person” shall not include the Principal Sponsor, any subsidiary of the
Principal Sponsor or any employee benefit plan of the Principal Sponsor or of
any subsidiary of the Principal Sponsor or of any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan;



  (c)   the Continuing Directors cease to constitute a majority of the Principal
Sponsor’s Board of Directors;



  (d)   consummation of a reorganization, merger or consolidation of, or a sale
or other disposition of all or substantially all of the assets of, the Principal
Sponsor (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Principal Sponsor’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Principal Sponsor approving such Business Combination;



  (e)   approval by the shareholders of the Principal Sponsor of a complete
liquidation or dissolution of the Principal Sponsor; or



  (f)   the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Principal
Sponsor.

1.2.3. Cause — the willful and continued failure by a Participant to perform his
or her duties or gross and willful misconduct including, but not limited to,
wrongful appropriation of funds.

1.2.4. Code — the U.S. Internal Revenue Code of 1986, as amended.

1.2.5. Continuing Director — any person who is a member of the Board of
Directors of the Principal Sponsor, while such person is a member of the Board
of Directors, and who (i) was a member of the Board of Directors on the
Effective Date of the Plan as first written above, or (ii) subsequently becomes
a member of the Board of Directors, if such person’s initial nomination for
election or initial election to the Board of Directors is recommended or
approved by a majority of the Continuing Directors.

A Continuing Director shall not include any person who is an Acquiring Person
(as defined below) or an Affiliate or Associate (as defined below) of an
Acquiring Person, or a representative of an Acquiring Person or of any such
Affiliate or Associate. For purposes of definition, “Acquiring Person” shall
mean any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) who or which, together with all Affiliates and Associates of such
person, is the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Principal
Sponsor representing 20% or more of the combined voting power of the Principal
Sponsor’s then outstanding securities, but shall not include the Principal
Sponsor, any subsidiary of the Principal Sponsor or any employee benefit plan of
the Principal Sponsor or of any subsidiary of the Principal Sponsor or of any
entity holding shares of common stock of the Principal Sponsor organized,
appointed or established for, or pursuant to the terms of, any such plan; and
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act.

1.2.6. Disability — the Participant’s inability, due to an impairment, to
perform the essential functions of the Participant’s position, with or without
reasonable accommodation, provided the Participant has exhausted the
Participant’s entitlement to any applicable disability-related leave of absence,
if the Participant desires to take and satisfies all eligibility requirements
for such leave.

1.2.7. Effective Date — January 1, 2007.

1.2.8. Eligible Employee — an individual who, immediately prior to a Change in
Control, is classified by the Employer as a regular employee in an ADC global
job grade 15 through 21.

Eligible Employee does not include an employee who is employed outside the
United States (other than a U.S. regular employee whose assignment outside the
United States has been classified by the Employer as temporary, provided that
any assignment outside the United States that is expected to exceed 60 months
will not be considered temporary) or who is a non-immigrant worker residing in
the United States covered by any non-immigrant visa status other than an H-1B
visa status.

The Employer’s classification of a person as a regular employee shall be
conclusive. No reclassification of a person’s status as a regular employee with
the Employer, for any reason, without regard to whether it is initiated by a
court, governmental agency or otherwise and without regard to whether or not the
Employer agrees to such reclassification, shall result in the person being an
Eligible Employee, either retroactively or prospectively. Notwithstanding
anything to the contrary in this provision, however, the Employer may declare
that a reclassified person will be classified as an Eligible Employee, either
retroactively or prospectively.

1.2.9. Employer — ADC Telecommunications, Inc., a Minnesota corporation, its
wholly owned subsidiaries with employees who meet the definition of Eligible
Employee, and any successor of the Principal Sponsor. Employer shall also refer
to any affiliates designated by ADC Telecommunications, Inc.

1.2.10. ERISA — the United States Employee Retirement Income Security Act of
1974, as amended.

1.2.11. Exchange Act — the United States Securities Exchange Act of 1934, as
amended.

1.2.12. Good Reason — the occurrence of any of the following events: (i) a
reduction in the Participant’s Base Pay as in effect immediately prior to a
Change in Control; (ii) a material modification of the Employer’s incentive
compensation program (that is adverse to the Participant) as in effect
immediately prior to a Change in Control; (iii) a requirement by the Employer
that the Participant be based anywhere other than within fifty miles of the
Participant’s work location immediately prior to a Change in Control (with
exceptions for temporary business travel); or (iv) except as otherwise required
by applicable law, the failure by the Employer to provide employee benefit
programs and plans (including any stock ownership and stock purchase plans) that
provide substantially similar benefits, in terms of aggregate monetary value, at
substantially similar costs to the Participant as the benefits provided in
effect immediately prior to a Change in Control. Termination or reassignment of
the Participant’s employment for Cause, or by reason of Disability or death, are
excluded from this definition.

1.2.13. Incentive Bonus Plan - Employer’s Management Incentive Plan (“MIP”) or
Sales Management Incentive Plan (“SMIP”) or any other equivalent incentive bonus
plan that the Compensation Committee of the Board has determined to be an
Incentive Bonus Plan for purposes of this Plan.

1.2.14. Participant — an Eligible Employee of the Employer who becomes a
Participant under the terms of Section 2 of the Plan.

1.2.15. Plan — the severance pay plan of the Employer established for the
benefit of certain Eligible Employees in the event of a Change in Control and
described in this Plan Statement. (As used herein, “Plan” refers to the program
established by the Employer and not the document pursuant to which the Plan is
maintained. That document is referred to herein as the “Plan Statement.”)

1.2.16. Plan Statement — effective January 1, 2007, this written document
entitled “ADC Telecommunications, Inc. Change in Control Severance Pay Plan
(2007 Restatement),” as the same may be amended from time to time thereafter.

1.2.17. Plan Year — the twelve consecutive month period ending on any
December 31.

1.2.18. Principal Sponsor — ADC Telecommunications, Inc.

1.2.19. Separation from Service — a severance of an employee’s employment
relationship with the Employer as a result of (a) an involuntary separation by
the Employer, with or without reasonable notice, and for any reason other than
Cause, or (b) a voluntary separation by the Participant for Good Reason.
Separation from Service shall not include separation by reason of the
Participant’s death or Disability.



  (a)   Whether a Separation from Service has occurred is determined under
section 409A of the Code and Treasury Regulation 1.409A-1(h) (i.e., whether the
facts and circumstances indicate that the Employer and the employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or independent contractor) would permanently decrease to
no more than 20% of the average level of bona fide services performed (whether
as an employee or an independent contractor) over the immediately preceding
36 month period (or the full period of services to the employer if the employee
has been providing services to the employer less than 36 months)).



  (b)   Separation from Service shall not be deemed to occur while the employee
is on military leave, sick leave or other bona fide leave of absence if the
period does not exceed six (6) months or, if longer, so long as the employee
retains a right to reemployment with the Employer or an affiliate under an
applicable statute or by contract. For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the employee will
return to perform services for the Employer or an affiliate. Notwithstanding the
foregoing, a 29 month period of absence will be substituted for such 6 month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.

1.2.20. Specified Employee — a “specified employee” as that term is defined
under section 409A of the Code and Treasury Regulation § 1.409A-1(i) (an
employee who at any time during a calendar year is a “key employee” under
section 416(i)(1)(A) of the Code without regard to section 416(i)(5) of the Code
(generally one of the top 50 officers with earned compensation during such
calendar year in excess of $145,000, as adjusted for inflation)). An employee
who is a key employee for a calendar year becomes a Specified Employee as of the
April 1 following such calendar year, and shall remain a Specified Employee for
the twelve-month period ending March 31 of the following calendar year.

SECTION 2
PARTICIPATION

2.1. Eligibility to Participate. An individual shall become a Participant on the
day such individual becomes an Eligible Employee. Notwithstanding anything to
the contrary in the Plan, an individual who is an employee of a successor to the
Principal Sponsor immediately prior to a Change in Control shall not be eligible
for benefits under the Plan.

2.2. Termination of Participation. An individual ceases to be a Participant on
the earliest of:



  (a)   the date the Participant ceases to be an Eligible Employee or otherwise
ceases to satisfy the Plan’s eligibility requirements, except where such
cessation results in eligibility for a severance payment as provided in
Section 3;



  (b)   the date the Participant ceases to be an employee due to termination of
the Participant’s employment (with or without reasonable notice and whether
voluntary or involuntary and including retirement) with the Employer, except
where such termination results in eligibility for a severance payment as
provided in Section 3;



  (c)   the date the Participant ceases to be an employee due to Participant’s
death or Disability;



  (d)   the date following a Change in Control that the Participant receives all
of the severance and bonus payments due, if any, under the Plan;



  (e)   the date the Plan is amended pursuant to the rules of Section 7 to
exclude the Participant from participation; or



  (f)   the date the Plan is terminated pursuant to the rules of Section 7.

SECTION 3
SEVERANCE PAYMENT

3.1. Eligibility for Payment. To qualify for a severance payment under this
Plan, a Change in Control must occur and a Participant must: (a) be a
Participant immediately prior to the time of such Change in Control and
immediately prior to the Participant’s Separation from Service; and (b) have a
Separation from Service that occurs within 12 months following a Change in
Control.

3.2. Amount of Benefits. The severance payment to a Participant under the Plan
shall be based on the Participant’s global job grade in effect immediately prior
to a Change in Control. The formula for determining the Participant’s severance
payment shall be calculated by first adding together: (a) the Participant’s
annual Base Pay in effect immediately prior to the Change in Control or, if
greater, the Separation from Service; and (b) the Participant’s annual target
bonus under the Participant’s Incentive Bonus Plans in effect immediately prior
to the Change in Control or, if greater, the Separation from Service. The sum of
subparagraphs (a) and (b) shall then be divided by 52 to calculate a “weekly
severance payment.” The total severance benefit for a Participant shall be a
single lump sum payment equal to the Participant’s “weekly severance payment”
multiplied by the number of weeks designated in the following table:

     
Grade
  Number of Weeks of Severance Payments
 
   
20-21
18-19
  78 weeks
52 weeks



      15-17 3 weeks for each “year of service” completed by the Participant,
except in no case will the severance amount be less than 17 weeks or more than
52 weeks.

For the purpose of this Section 3.2, a Participant’s “years of service” shall
equal the number of twelve month periods the Participant has worked for the
Employer. The measurement period for such determination shall commence on the
Participant’s date of hire and end on the Participant’s Separation from Service.
A year in which the Participant did not work the entire twelve month period
shall be counted as a fractional year consistent with the number of full
calendar months of employment during that period.

3.3. Benefit Offset. The amount of any severance payment that a Participant is
entitled to under Section 3.2 shall be reduced by any cash compensation paid or
payable by the Employer to the Participant associated with the Participant’s
termination of employment (including any pay in lieu of notice and severance
pay).

3.4. Time and Form of Payment. Payments will be made to eligible Participants in
a single lump sum cash payment. Payments shall become payable on the
Participant’s Separation from Service (“Payment Date”), except that in the case
of a Specified Employee, the Participant’s Payment Date shall be the first day
of the seventh month following Participant’s Separation from Service. Actual
payment shall be made as soon as administratively feasible after the Payment
Date (but in all events no later than the last day of the calendar year in which
the Payment Date occurs, or two and one-half months after the Payment Date, if
later). If the Participant should die before actually receiving the severance
payment, such payment shall be made as soon as administratively feasible
following the Participant’s death to the personal representative of the
Participant’s estate (but in all events no later than the last day of the
calendar year in which such death occurs, or two and one-half months after such
death, if later).

3.5. Withholding Tax. The Employer shall deduct from the amount of any severance
payment under the Plan any amount required to be withheld by reason of any law
or regulation for the payment of federal, state or local taxes.

SECTION 4
BONUS PAYMENT

4.1. General. A Participant is eligible to receive a bonus payment provided for
in this Section 4 only if the Participant is eligible to receive a severance
payment as provided in Section 3. This Section 4 is intended to provide for a
final payment under any applicable Incentive Bonus Plans for the bonus period in
which Participant’s Separation from Service occurs.

4.2. Bonus Payments. The bonus payment shall equal (i) the bonus that
Participant would have earned under any applicable Incentive Bonus Plans for the
bonus period in which the Separation from Service occurs had “target” goals been
achieved (without giving effect to any reduction in bonus opportunity
constituting Good Reason), (ii) multiplied by a fraction, the numerator of which
is the number of days worked by the Participant in the bonus period prior to the
Separation from Service, and the denominator of which is the number of days in
the bonus period. The bonus payment will be made to the Participant in the same
manner as provided under Section 3.4.

4.3. Adjusted Bonus Payments. At the end of the bonus period, the Employer shall
calculate (i) the amount that a Participant would have earned under any
applicable Incentive Bonus Plans for the bonus period in which the Separation
from Service occurs based on actual performance over the entire bonus period,
(ii) multiplied by a fraction, the numerator of which is the number of days
worked by the Participant in the bonus period prior to the Separation from
Service and the denominator of which is the number of days in the bonus period
(such product hereinafter referred to as the “Actual Bonus Amount”). If the
Actual Bonus Amount is greater than the amount calculated under Section 4.2
above, the Employer shall pay the difference to the Participant in a single lump
sum cash payment as soon as administratively feasible following the end of the
bonus period (but in all events, no later than two and one-half months following
the end of the bonus period). If the Participant should die before actually
receiving the payment, such payment will be made to the personal representative
of the Participant’s estate.

4.4. No Duplication of Benefits. Any amounts payable pursuant to this Section 4
shall be paid in lieu of any amounts payable to the Participant under the
relevant Incentive Bonus Plans for the bonus period in which the Participant’s
Separation from Service occurs (and such amounts shall be paid contingent upon
the Participant’s acknowledgment of the same).

SECTION 5
280G LIMITATION

The amount of any cash payment to be received by Participant pursuant to
Section 3 or 4 of this Plan shall be reduced (but not below zero) to the extent
required so that no portion of any payment or benefit in the nature of
compensation received or to be received by Participant (whether payable pursuant
to the terms of this Plan or pursuant to any other plan, contract, agreement or
arrangement with the Employer or any other person) (such payments or benefits
are referred to collectively as the “Total Payments”) shall be treated as an
“excess parachute payment” within the meaning of section 280G(b)(1) of the Code
but only if and to the extent that such reduction will result in a greater
after-tax benefit to Participant than the after-tax benefit to Participant of
the Total Payments computed without regard to any such reduction. For purposes
of determining Participant’s after-tax benefit, all state and federal taxes
applicable to the Total Payments, including income tax, Participant’s share of
F.I.C.A. and Medicare taxes and any excise taxes payable under Section 4999 of
the Code, shall be taken into account. Only amounts payable under this Plan, and
no other payments or benefits included in the Total Payments, shall be reduced
pursuant to this Section 5.

The determination of whether any reduction in payments is required pursuant to
Section 5 of this Plan shall be made in writing by the Principal Sponsor’s
independent public accountants, or such other independent accounting firm or tax
advisors selected by the Principal Sponsor in its sole discretion (the
“Accountants”), whose determination shall be conclusive and binding upon
Participant and the Employer for all purposes, including for purposes of
Section 8 of this Plan. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
regarding applicable taxes and applicable tax rates and may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code, applicable regulations and other authority. The Principal Sponsor
and the Participant shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Accountants shall provide detailed
supporting calculations, in writing, to both the Principal Sponsor and the
Participant of determinations made pursuant to this Section 5. The Employer
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

In the event of any uncertainty as to whether a reduction in payments to a
Participant is required pursuant to Section 5 of this Plan, the Employer shall
initially make the payment to Participant and Participant shall be required to
refund to the Employer any amounts ultimately determined not to have been
payable under the terms of this Plan.

The Employer and the Participant shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the applicability of Section 280G or 4999 of the Code
to any portion of the Total Payments. In the event of any controversy with the
Internal Revenue Service or other taxing authority with regard to the
applicability of Section 280G or 4999 of the Code to any portion of the Total
Payments, the Employer shall have the right, exercisable in its sole discretion,
to control the resolution of such controversy at its own expense. Participant
and the Employer shall in good faith cooperate in the resolution of such
controversy.

SECTION 6
FUNDING

The Employer may establish a trust to fund the Plan but the Employer is not
under any obligation to establish a trust. A Participant will be entitled to
claim benefits from the trust to the extent the Plan is funded under a trust and
a Participant shall have only such rights as set forth in the trust. To the
extent benefits are not funded under a trust, payments made pursuant to the Plan
will be paid out of the general funds of the Employer. To the extent benefits
are not funded under a trust, a Participant will not have any secured or
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets and the Participant’s rights shall be solely those of an unsecured
general creditor of the Employer.

SECTION 7
AMENDMENT AND TERMINATION

The right has been reserved to the Board of Directors of the Principal Sponsor
to amend the provisions of the Plan Statement and to amend or terminate the Plan
at any time prior to a Change in Control. If any of these actions are taken,
affected Participants will be notified. During one year following the date of a
Change in Control, the provisions of the Plan Statement may not be amended if
any amendment would adversely affect the rights, expectancies or benefits
provided by the Plan (as in effect immediately prior to the Change in Control)
of any Participant or other person entitled to payment under the Plan. The Plan
may not be terminated during the same one-year period. Except to the extent
benefits have become payable but have not actually been paid, the Plan
terminates automatically on the first anniversary of the date of a Change in
Control, except to pay any remaining severance benefits to any Participant who
has a Separation from Service on or before the Plan’s termination date and
except to resolve claims for benefits under the Plan arising on or before the
Plan’s termination date.

SECTION 8
CLAIMS PROCEDURE

The claims procedure set forth in this section shall be the exclusive procedure
for the disposition of claims for benefits arising under this Plan.



  (a)   Original Claim. Any Participant, former Participant, or beneficiary of
such Participant or former Participant, if he or she so desires, may file with
the Principal Sponsor a written claim for benefits under this Plan. Within
ninety (90) days after the filing of such a claim, the Principal Sponsor shall
notify the claimant in writing whether the claim is upheld or denied in whole or
in part or shall furnish the claimant a written notice describing specific
special circumstances requiring a specified amount of additional time (but not
more than one hundred eighty (180) days from the date the claim was filed) to
reach a decision on the claim. If the claim is denied in whole or in part, the
Principal Sponsor shall state in writing:



  (i)   the specific reasons for the denial;



  (ii)   the specific references to the pertinent provisions of the Plan on
which the denial is based;



  (iii)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and



  (iv)   an explanation of the claims review procedure set forth in this
section.



  (b)   Review of Denied Claim. Within sixty (60) days after receipt of notice
that the claim has been denied in whole or in part, the claimant may file with
the Principal Sponsor a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Principal Sponsor shall notify the
claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty (120) days from the date the request for
review was filed) to reach a decision on the request for review.



  (c)   General Rules.



  (i)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Principal Sponsor may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Principal Sponsor upon request.



  (ii)   All decisions on claims and on requests for a review of denied claims
shall be made by the Principal Sponsor or its delegate.



  (iii)   The Principal Sponsor may, in its discretion, hold one or more
hearings on a claim or a request for a review of a denied claim.



  (iv)   A claimant may be represented by a lawyer or other representative (at
the claimant’s own expense), but the Principal Sponsor reserves the right to
require the claimant to furnish written authorization thereof. A claimant’s
representative shall be entitled, upon request, to copies of all notices given
to the claimant.



  (v)   The decision of the Principal Sponsor on a claim and on a request for a
review of a denied claim shall be served on the claimant in writing. If a
decision or notice is not received by a claimant within the time specified, the
claim or request for a review of a denied claim shall be deemed to have been
denied.



  (vi)   Prior to filing a claim or a request for a review of a denied claim,
the claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan and all other pertinent documents in the possession of
the Principal Sponsor.



  (vii)   The Principal Sponsor may permanently or temporarily delegate its
responsibilities under this claims procedure to an individual or a committee of
individuals.

SECTION 9
MISCELLANEOUS

9.1. Type of Plan. Section 3 of the Plan is a severance pay welfare benefit plan
and not a pension benefit plan. Section 4 of the Plan is a payroll practice. Any
severance payment under Section 3 of the Plan will not be contingent directly or
indirectly upon an employee retiring and shall not be made beyond 24 months
after the employee’s Separation from Service. Section 4 is neither a severance
pay welfare benefit plan nor a pension benefit plan.

9.2. No Assignment. No Participant shall have any transmissible interest in any
benefit under the Plan nor shall any Participant have any power to anticipate,
alienate, dispose of, pledge or encumber the same, nor shall the Employer
recognize any assignment thereof, either in whole or in part, nor shall any
benefit be subject to attachment, garnishment, execution following judgment or
other legal process.

9.3. Named Fiduciaries. The Principal Sponsor and any committee appointed
hereunder to decide claims shall be named fiduciaries for the purpose of
section 402(a) of ERISA.

9.4. Administrator. The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

9.5. Service of Legal Process. The corporate secretary of ADC
Telecommunications, Inc. is designated as agent for service of legal process
against the Plan. Also, service of legal process may be made upon ADC
Telecommunications, Inc. as Plan Administrator.

9.6. Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan which shall remain in full force and effect.

9.7. Governing Law. This Plan Statement has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, except to the extent that U.S. federal law is controlling, be
construed and enforced in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law, provision or
rule (whether of the State of Minnesota or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Minnesota.

9.8. No Employment Rights. Neither the terms of this Plan Statement nor the
benefits hereunder nor the continuance thereof shall be a term of the employment
of any employee, and the Employer shall not be obliged to continue the Plan. The
terms of this Plan Statement shall not give any employee the right to be
retained in the employment of the Employer. The Employer assumes no obligation
to the participants under this Plan Statement with respect to any doctrine or
principle of acquired rights or similar concept.

9.9. No Guarantee. Neither the members of any committee appointed by the
Principal Sponsor nor any of the Employer’s officers in any way secure or
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant. Neither the members of any committee nor any of
the Employer’s officers shall be under any liability or responsibility (except
to the extent that liability is imposed under ERISA) for failure to effect any
of the objectives or purposes of the Plan by reason of the insolvency of the
Employer.

9.10. No Co-Fiduciary Responsibility. Except as is otherwise provided in ERISA,
no fiduciary shall be liable for an act or omission of another person with
regard to a fiduciary responsibility that has been allocated to or delegated to
said person in this Plan Statement or pursuant to procedures set forth in this
Plan Statement.

3